COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Fitzpatrick, Judge Lemons and
          Senior Judge Duff
Argued at Alexandria, Virginia


MICHAEL THOMPSON
                                           MEMORANDUM OPINION * BY
v.   Record No. 0465-98-4                  JUDGE DONALD W. LEMONS
                                                JUNE 29, 1999
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                       William T. Newman, Judge

             (Clark Edward Brodersen, on brief), for
             appellant. Appellant submitting on brief.

             H. Elizabeth Shaffer, Assistant Attorney
             General (Mark L. Earley, Attorney General, on
             brief), for appellee.



     Michael Thompson was convicted of grand larceny, a

violation of Code § 18.2-95, and burglary, a violation of Code

§ 18.2-91.     On appeal, he argues that the trial court erred in

admitting a statement he made which contained evidence of other

crimes.    Thompson also contends that the trial court improperly

refused jury instructions relating to statements of

modus operandi and evidence of other crimes, and that the

evidence was insufficient to sustain his convictions.




    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
                            I.   BACKGROUND

        John Staudhammer lived in a single-family house at 214

South Lee Street in Arlington County, Virginia.    The house is

located next to a house on the corner of the street.

Staudhammer stated that there is no carport and that the

driveway is secluded.    On October 23, 1996, Staudhammer left his

house to go to work.    No other person remained in the house.

Later that afternoon he received a call from his stepdaughter

who had returned home from school to discover that the house had

been burglarized.    Staudhammer testified that the missing items

were a "32-inch TV set; two VHS Hi-Fi recorders; one CD portable

system; 35 millimeter camera; a wallet, the computer system and

Silicon Graphics station . . . . including some extra memory

. . . an audio system . . . . a color printer; a Windbreaker; CD

disk . . . some sunglasses . . . and power strips . . . ."

Staudhammer stated that the total value of the items missing was

$27,598.

        Detective Edgar E. Lancaster of the Falls Church City

Police Department investigated the burglary.    Lancaster

testified that the rear door had glass panes in it and that

"[o]ne of the glass panes were [sic] broken out with a large

rock.    And then the perpetrator reached inside, [and] unlocked

the door to gain entry."    He also stated that a computerized

check of Falls Church Police Department records revealed that



                                 - 2 -
there were no other reported burglaries on South Lee Street

since 1994.

        On December 19, 1996, Detective Thomas Einwechter of the

Fairfax County Police Department was investigating burglaries

that had occurred in Fairfax County in October and November of

1996.    Einwechter testified that Michael Thompson, appellant,

agreed to drive around the county with Einwechter to show him

which houses had been burglarized, on the condition that he not

be prosecuted for those burglaries.      After Einwechter advised

Thompson of his Miranda rights, Thompson and Einwechter drove

into Annandale.    Einwechter testified that Thompson then

directed him to drive into Alexandria.

        Thompson directed Einwechter to a house in Alexandria that

had been broken into.    Einwechter stated that he then advised

Thompson that he had to inform the Alexandria police what

Thompson had shown him.    Thompson then directed Einwechter to

South Lee Street in Falls Church City where he told Einwechter

that he "had broken into a house on that street."     Thompson did

not state which house it was, nor did he say when he had

committed the crime.    Einwechter told Thompson that he would

have to tell the Falls Church City Police.

        Einwechter testified that during the "ride-along" Thompson

discussed "the things that he like[s] to do" in committing a

burglary and explained that:



                                 - 3 -
          when he [Thompson] would pick out a house,
          he liked secluded houses, houses with short
          driveways, single family homes. He said it
          was during the daytime hours is the best
          time [sic]. It was less likelihood of
          someone being in the house during the day
          and that he would go into a house through a
          rear door or window.

     Einwechter also stated that Thompson told him that he liked

to take "computers, large screen TVs, Camcorders, jewelry,

cameras, things of that nature, VCRs."   Einwechter contacted

Detective Lancaster, and Thompson was arrested for the burglary

of 214 South Lee Street.

          II.   ADMISSION OF THOMPSON'S STATEMENT ABOUT
                        METHOD OF BURGLARY

     On August 12, 1997, prior to trial, Thompson filed a motion

in limine requesting that the court exclude Thompson's statement

to Einwechter "regarding his method of burglary, because such

statements are not uniquely distinctive enough to identify or

implicate Mr. Thompson to the South Lee Street burglary . . . ."

The trial court refused to grant Thompson's motion.

     On appeal, Thompson argues that the court erred in failing

to grant his motion in limine, as the statement is

"substantially dissimilar" to the modus operandi used on the

burglary at 214 South Lee Street in the City of Falls Church.

Thompson argues that the statement should not have been admitted

because "it is not an idiosyncratically identical fit which

serves to identify the petitioner to the burglary . . . ."

Thompson contends that the trial court also erred in refusing

                              - 4 -
his proffered Jury Instruction G, which stated that "the manner

in which the offenses were committed, must be so

idiosyncratically distinctive as to indicate a modus operandi."

     "Proof of modus operandi is competent evidence where there

is a disputed issue of identity."      Hewston v. Commonwealth, 18

Va. App. 409, 412, 444 S.E.2d 267, 268 (1994).     In Spencer v.

Commonwealth, 240 Va. 78, 89, 393 S.E.2d 609, 616, cert. denied,

498 U.S. 908 (1990), the Supreme Court rejected the argument

that evidence of other crimes be so similar to the one charged

that it constitute a "signature" crime to establish

modus operandi.   The Court articulated the following standard:

          [E]vidence of other crimes, to qualify for
          admission as proof of modus operandi, need
          not bear such an exact resemblance to the
          crime on trial as to constitute a
          'signature.' Rather, it is sufficient if
          the other crimes bear 'a singular strong
          resemblance to the pattern of the offense
          charged.' That test is met where the other
          incidents are "sufficiently idiosyncratic to
          permit an inference of pattern for purposes
          of proof," thus tending to establish the
          probability of a common perpetrator.

Chichester v. Commonwealth, 248 Va. 311, 326-37, 448 S.E.2d 638,

648 (1994) (citations omitted).

     In addition, the "[a]dmission of evidence . . . is subject

to the further requirement that the legitimate probative value

of the evidence must exceed the incidental prejudice caused the

defendant."   Guill v. Commonwealth, 255 Va. 134, 139, 495 S.E.2d

489, 491-92 (1998).


                               - 5 -
     On appeal, Thompson argues that the details of previous

crimes contained in his admission to Einwechter were not

"idiosyncratically identical" to the burglary at 214 South Lee

Street, and therefore were inadmissible to show modus operandi.

Einwechter testified that Thompson told him that he liked to

burglarize "secluded houses. . . .      single family homes."

Einwechter also stated that Thompson admitted that "daylight

hours" were "the best times" to commit burglaries and that he

gained entry through rear doors or windows.     Einwechter

testified further that Thompson told him that he "liked to take

computers, large screen TVs, camcorders, jewelry, cameras,

things of that nature, VCRs."

     The dwelling at 214 South Lee Street was a single-family

house in a residential neighborhood located a "long block" from

a main thoroughfare, and next to the corner house.     The back

yard of the house was densely wooded and fully enclosed by a

wooden fence, which concealed it from the front of the house.

The breaking was committed through a rear kitchen window during

the daytime.   Mostly electronic equipment, including a computer

work station, a color printer, two video cassette recorders, and

a television set were taken.

     To be admissible, Thompson's statement was only required to

demonstrate "a singular strong resemblance" to the same burglary

"to permit an inference of pattern for the purposes of proof."

Chichester, 248 Va. at 326-27, 428 S.E.2d at 648 (citations

                                - 6 -
omitted).   We hold that Thompson's statement sufficiently

resembled the details of the burglary committed at 214 South Lee

Street to permit such an inference.      The trial court did not err

in admitting it for purposes of showing modus operandi.

     In addition, Thompson argued that the trial court

improperly refused to give his proffered jury instructions F

and G.   Jury Instruction F read:

            Where evidence of offenses committed by the
            defendant other than the offenses for which
            he is on trial is used to establish the
            identity of the defendant, more is required
            than merely proving the commission of the
            same class. Generally, the device used to
            commit the offenses, or the manner in which
            the offenses were committed, must be so
            idiosyncratically distinctive as to indicate
            a modus operandi. And the pattern of the
            other offenses committed by the defendant
            must bear a strong resemblance to the
            pattern of the offenses charged.

     At trial, Thompson argued that Instruction F was necessary

because the Commonwealth had admitted evidence to prove

modus operandi.    The first portion of the instruction "[w]here

evidence of offenses committed . . . more is required than

merely proving the commission of the same class" addresses the

admissibility of evidence.   "The factual determinations which

are necessary predicates to rulings on the admissibility of

evidence and the purposes for which it is admitted are for the

trial judge and not the jury."      Rabeiro v. Commonwealth, 10 Va.

App. 61, 64, 389 S.E.2d 731, 732 (1990).     The trial court

properly refused Instruction F.

                                 - 7 -
     Jury Instruction G provided:

             You may consider evidence that the defendant
             made a statement as to how he would commit a
             burglary only as evidence if it's the
             statement which describes a unique and
             distinctive method of committing the type of
             crime charged, in connection with the
             offense for which he is on trial and for no
             other purpose.

     We hold that the trial court correctly refused Thompson's

proffered Jury Instruction G.     The admissibility of evidence is

a legal issue to be decided by the court, not left to the

province of the jury.     See Mazer v. Commonwealth, 142 Va. 649,

653, 128 S.E. 514, 515 (1925).     In addition, the instruction is

an incomplete statement of law because the standard is not that

there must be a "unique and distinctive method" of committing

the crime.    The jury was properly instructed that:

             You may consider evidence that the defendant
             committed offenses other than the offenses
             for which he is on trial only as evidence of
             the defendant's identity in connection with
             the offenses for which he is on trial and
             for no other purpose.

     We hold that this instruction was a correct statement of

the law in the context of the case, and that the jury was

properly instructed.     The court did not err in refusing to grant

the defendant's Jury Instruction G.

                 III.   OTHER EVIDENCE OF PRIOR CRIMES

     In addition to Thompson's statement concerning his method

of burglary, Einwechter testified that he drove to a location in

Fairfax County where a house had been burglarized that he wanted

                                 - 8 -
to discuss with Thompson.   Einwechter stated that Thompson then

directed him to a location in the City of Alexandria where "[a]

house had been broken into."    Einwechter testified that Thompson

then directed him to drive to South Lee Street in Falls Church.

     Thompson argues that the trial court erred in permitting

the introduction of Einwechter's testimony making reference to

other burglaries committed in Fairfax County and the City of

Alexandria.   In addition, Thompson contends that the trial court

erred in rejecting his proffered Jury Instructions H and I.

     "Evidence of other crimes or bad acts is inadmissible if it

is offered merely to show that the defendant is likely to have

committed the crime charged."    Goins v. Commonwealth, 251 Va.

442, 462, 470 S.E.2d 114, 127, cert. denied, 519 U.S. 887

(1996).   However, "[e]vidence of other crimes is admissible if

it tends to prove any fact in issue, even though it also tends

to show the defendant guilty of another crime."     Bullock v.

Commonwealth, 27 Va. App. 255, 260, 498 S.E.2d 433, 435 (1998)

(citations omitted).   "The general rule excluding evidence of

'other crimes' extends only to crimes which are unrelated to

those on trial, and which are offered solely for the purpose of

showing that the accused was a person of such character as to be

a likely perpetrator of the offense charged."     Scott v.

Commonwealth, 228 Va. 519, 527, 323 S.E.2d 572, 577 (1984).

           Admission of evidence under [the] exceptions
           . . . is subject to the further requirement
           that the legitimate probative value of the

                                - 9 -
            evidence must exceed the incidental
            prejudice caused the defendant. The
            responsibility for balancing the competing
            considerations of probative value and
            prejudice rests in the sound discretion of
            the trial court. The exercise of that
            discretion will not be disturbed on appeal
            in the absence of a clear abuse.

Bullock, 27 Va. App. at 261, 498 S.E.2d at 453-36 (citations

omitted).

     The reference to "other crimes" committed by Thompson in

Fairfax County and the City of Alexandria was relevant to show

why Thompson was driving around with Einwechter when he made the

statements.   It places Thompson's statement about the burglary

on South Lee Street in its proper context.   We cannot say that

the trial court abused its discretion in finding that the

probative value of the statement outweighed its prejudicial

effect on Thompson.

     Thompson argues that the trial court erred in refusing to

give his proffered Jury Instructions H and I.

     Thompson's proposed Jury Instruction H read:

            You are instructed that if there is any
            testimony before you in this case regarding
            the defendant having committed offenses
            other than the offense charged against him
            in the indictment in this case, you can not
            consider that testimony for any purpose.

     Evidence of other crimes may be considered for specific

purposes, including the identity of the perpetrator.      See

Spencer, 240 Va. at 89, 393 S.E.2d at 616.   "Among the

permissible uses of 'other crimes' evidence, such evidence may

                               - 10 -
be admitted:   (1) to prove any element of the offense charged,

(2) to show the motive, intent, or knowledge of the accused, (3)

to show the conduct and feeling of the accused toward his or her

victim, or (4) to show premeditation or malice."     Shifflett v.

Commonwealth, 29 Va. App. 521, 529, 513 S.E.2d 440, 544 (1999).

     The court did instruct the jury as follows:

          You may consider evidence that the defendant
          committed offenses other than the offenses
          for which he is on trial only as evidence of
          the defendant's identity in connection with
          the offenses for which he is on trial and
          for no other purpose.

     This was a proper instruction in the context of the case,

where the evidence was admitted to prove identity of the

perpetrator.   In addition, "an instruction which tends to

mislead or confuse the jury, or which is contradictory of an

instruction already given, should be refused."     Lear v.

Commonwealth, 195 Va. 187, 194, 77 S.E.2d 424, 428 (1953).     The

court properly refused Instruction H.

     Thompson's proposed Jury Instruction I read:

          The jury is instructed that the fact that
          the Defendant has been heretofor[sic]
          convicted of similar or like offenses is not
          proof that he is guilty of the offense here
          charged and such fact should not be
          considered by the Jury in reaching a
          conclusion as to his guilt or innocence on
          the present charge.

     The court refused this instruction, stating, "[t]here's no

evidence before the jury he's been convicted of anything."

Where there is no evidence to support the giving of an

                              - 11 -
instruction, the instruction is properly refused.        See Frye v.

Commonwealth, 231 Va. 370, 388, 345 S.E.2d 267, 280 (1986).

Here, there was no evidence before the jury that would support

giving Thompson's Instruction I, and the court did not err in

refusing to give it.

                     IV.   SUFFICIENCY OF THE EVIDENCE

     On appeal, Thompson contends that the evidence was

insufficient to sustain his convictions for burglary and

robbery.   The only issue with respect to the sufficiency of the

evidence is whether Thompson's admission that he committed a

burglary on South Lee Street, the modus operandi evidence and

the physical evidence from 214 South Lee Street were sufficient

to support Thompson's convictions.

     Thompson argues that his statement to Einwechter "I did one

on this street" while they were driving on South Lee Street is

not tied to the time of place of the burglary at 214 South Lee

Street.    Thompson also argues that the fact that the burglary at

214 South Lee Street was the only burglary on South Lee Street

since 1994 does not reasonably establish his guilt.       Thompson

argues further that Einwechter did not inform him that the only

burglaries Einwechter was interested in learning about occurred

in October and November of 1996.    Finally, Thompson argues that

because he did not have possession of stolen property, there

could be no inference of guilt from his "inconclusive



                                - 12 -
statements," and the evidence supporting his convictions was

wholly circumstantial.

     Where the sufficiency of the evidence is an issue on

appeal, an appellate court must view the evidence and all

reasonable inferences fairly deducible therefrom in the light

most favorable to the Commonwealth.     See Cheng v. Commonwealth,

240 Va. 26, 42, 393 S.E.2d 599, 608 (1990).    "A trial court's

judgment approving a jury's verdict is entitled to great weight

on appeal and will not be disturbed unless it is contrary to law

or plainly wrong."    Gray v. Commonwealth, 233 Va. 313, 344, 356

S.E.2d 157, 174 (citing Code § 8.01-680), cert. denied, 484 U.S.

873 (1987).

     We hold that Thompson's admission to Einwechter that he

committed a burglary on South Lee Street, coupled with other

evidence admitted at trial, proved beyond a reasonable doubt

that he committed the crimes of burglary and larceny at 214

South Lee Street.    It was reasonable for the jury to infer that

because no other homes on South Lee Street had been burglarized

since 1994, Thompson was referring to the burglary at 214 South

Lee Street.

     In addition, Thompson told Einwechter that he liked to

burglarize secluded, single-family homes in the daylight hours

by entering through a rear door or window, and that he liked to

take "computers, large screen TVs, Camcorders, jewelry, cameras

. . . VCRs."   The burglary committed at 214 South Lee Street, a

                               - 13 -
single-family home with a secluded back yard, was committed

during the day.   The house was broken into through a rear

window, and a computer "work station," as well as two VCRs, a

television, a camera, and various other electronic equipment

were taken.

                           V.   CONCLUSION

     We hold that the trial court properly admitted Thompson's

statement.    We also hold that the trial court did not err in

refusing Thompson's proffered Jury Instructions F through I.     In

conclusion, we hold that that the evidence was sufficient to

support the convictions.

                                                    Affirmed.




                                - 14 -